Title: To Thomas Jefferson from Charles Carter, 9 February 1784
From: Carter, Charles
To: Jefferson, Thomas


        
          Dear Sir
          Fredg February 9th 84
        
        My father has only one instance of the white negroe in his estate. I have been prevented examining her by her being sent some time since to Amherst. But as she lived many years at Blenheim and generally drew the attention of every one who saw her, I have found little difficulty in collecting answers to your queries. I feel myself much disposed to see this curiosity and think to visit Amherst for that purpose this spring. If I should discover any thing which has escaped the observation of those from whom I have received my information I will immediately communicate it to you.
        The Parents of this white negroe were brought from Guinea and were remarkable for their health and longevity. I think they may be styled dark Mulattoes, of which colour they had three other children. The colour of this negroe’s skin is a sallow white with a great many dark spots promiscuously scattered over it somewhat like the freckles on a white person’s face but rather larger. It is disputed whether those spots are natural or acquired, but the blacks inform me they are natural who I think, from their near connexion with her, are entitled to the most certain knowledge in this matter. Her hair is as [thi]ck curled and as coarse as the black negroes but differs in colour which […] with her skin; she is well shaped, strong […] enjoys a rich share of health. Her senses are as perfect as any person’s except her sight which fails her very much when exposed to the sun on which account she is obliged to use a Bonnett in summer. Her Eyes are in a continual motion. I am told she sees much better in the night than day. Indeed I believe better than we do. She has had a child by a true black, which had the complexion of the mother. The child lived but a few weeks. Every Person with whom I have spoke on this subject seems to concur in this account which I believe a faithfull one tho’ I fear, not so particular as you expected. I was confined in Albermarle a considerable time by the badness of the weather, which I must beg you  will admit as an apology for my not answering your letter sooner.
        I am Dr Sir with great respect Yrs.,
        
          Chas Carter
        
      